927 A.2d 915 (2007)
283 Conn. 903
STATE of Connecticut
v.
NA`IM B.
Supreme Court of Connecticut.
Decided June 26, 2007.
Timothy F. Costello, special deputy assistant state's attorney, in support of the petition.
Paul W. Summers, assistant public defender, and James B. Streeto, assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 101 Conn.App. 373, 921 A.2d 679 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that there was insufficient evidence to support the defendant's conviction of risk of injury to a child in violation of General Statutes § 53-21(a) (1)?"
ROGERS, C.J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17923.